Action to recover damages for negligently delaying to deliver a telegram which was sent from Ahoskie, N.C. to Maysville, N.C. by the  feme plaintiff, Mrs. Gerock, in the name of her father and agent, (3)   J. A. Copeland, to her husband, M. O. Gerock, in care of his brother, C. O. Gerock.  The latter is a barber in Maysville, and his shop is about 150 yards from the defendant's office.  His home was about 3 miles from Maysville, in the country, and his brother was visiting him at his home when the telegram was sent.
The court submitted the following issues to the jury:
1. Did defendant negligently delay the delivery of the telegram, as alleged in the complaint?  Answer: "Yes."
2. Was plaintiff injured thereby?  Answer: "Yes."
3. What damage is the plaintiff entitled to recover?  Answer: "Six hundred dollars."
The evidence tended to show that the message was received at Maysville at 4:27 p.m. on Thursday, 2 February, 1905. C. O. Gerock was at his place of business in Maysville until 5:42 p.m. on that day.  The *Page 3 
defendant's agent did not deliver the telegram until 9:30 a.m. on Friday, 3 February, 1905. It was in a sealed envelope. The agent did not inform C. O. Gerock of the importance of the message, but said to him at the time he delivered it: "Here is a telegram I received yesterday afternoon, in your care, for M. O. Gerock." If C. O. Gerock had known the nature of the message he would have sent it at once to his brother when he received it. He did not deliver it to him until 6 o'clock, 3 February, 1905, when he returned to his home at the usual hour. He would have given it to his brother Thursday evening if it had been received that evening from the defendant's agent.  C. O. Gerock went to Maysville as early as 7 o'clock on Friday morning, but did not receive the message until 9:30 o'clock.  The message was in the following words: "India is sick with grippe; not dangerous; wants you to come," and was dated 2 February, 1905.  India is the wife of M. O. Gerock.  The train leaves Maysville at 4:22 p.m. for Ahoskie and arrives `here at 10:36 a.m. the next day.  The C. O. Gerock had delivered the message to his brother, M. O. Gerock, at any time before 12 o'clock Friday, the latter could have reached Ahoskie by 10:36 a.m. Saturday.  He    (4) left Maysville Saturday at 4:22 p.m. and did not reach Ahoskie until Sunday afternoon about 5 o'clock. If he had received the message Thursday evening, he "would have driven to New Bern and arrived at Ahoskie the next day, Friday, 3 February, 1905," though he also testified that he "expected" he would have driven to New Bern Thursday night. He could not drive through the country to New Bern Friday night, owing to the bad weather, snow having fallen in the meantime.  J. A. Copeland received a telegram from M. O. Gerock, Saturday morning about 10 o'clock, inquiring how his wife was.  He did not tell Mrs. Gerock of the message until later in the day — after 12 o'clock — but wired M. O. Gerock that she was better.  When he told Mrs. Gerock of her husband's message to him, he found her in bed and worse.  She was nervous and troubled about her husband not coming.  The defendant's agent in Maysville knew that M. O. Gerock was in the country, about 3 miles from Maysville. Her husband's failure to come Saturday morning caused Mrs. Gerock mental and "physical" suffering, and made her a great deal worse. She had a nervous chill, went to bed and did not get up again that day. Her "mental anguish was agonizing" and was caused by his not coming when she expected him.  Her husband was frail and weak.  She needed him during her sickness. Mrs. Gerock had the words "not dangerous" inserted in the message to allay her husband's fears, on account of his weak condition.
The defendant introduced no testimony.  A motion to nonsuit the plaintiff was overruled, and the defendant excepted. The court read the *Page 4 
notes of the evidence to the jury and recited in full the contentions of each party, applying the facts to the law.
The defendant requested the court to give the following instructions to the jury:
(5)      "1. That upon the testimony in the case the plaintiffs are not entitled to recover, and the jury will answer the issue as to negligence `No.'
"2. There can be no recovery for mere disappointment — that is, at the husband not coming; nor can there be any recovery for mental suffering endured, if any, after M. O. Gerock's wife's father, I. A. Copeland, got a telegram from him on Saturday.
"3. It was not the duty of the company to send the message to M. O Gerock, who was in the country and beyond its delivery limits."
The first instruction was refused, and the second and third were also refused, except as given in the charge.  The defendant duly excepted.
The court gave the proper legal definition of negligence, and stated clearly to the jury the duty of the defendant to deliver the message, after its receipt in Maysville, to the person to whom it was addressed, within a reasonable time.  There was no exception taken to the court's definition of negligence or to its charge as to the duty of the defendant.
The court proceeded to charge the jury on each issue separately.  On the first issue the court charged as to the general law of negligence and as to the duty the defendant owed the plaintiff.  On this issue the court arrayed all of the facts and circumstances applicable thereto. The court further charged as to this issue:
"1. It was the duty of the defendant to transmit and deliver the message within a reasonable time, and a failure to do so was negligence. Reasonable time is governed by the circumstances of the case.  There was no negligence in transmitting the message to Maysville, as it reached there at 4:27 p.m. on Thursday, 2 February, 1905. The telegram was addressed in care of C. O. Gerock, and the delivery to him was, in law, a delivery to the husband."
The defendant had requested the court to charge the jury as follows: "That when the company delivered the telegram to C. O. Gerock, (6)   it was a delivery to M. O. Gerock."  To the last instruction the defendant excepted.
The court charged on the second issue as follows:
"2. If the jury answer the first issue `Yes,' and they further find from the evidence that M. O. Gerock would have reached his wife earlier if the telegram had been delivered within a reasonable time, they should answer the second issue `Yes'; otherwise, `No.'"  The defendant excepted.
The court charged the jury that it was not the duty of the defendant *Page 5 
to disclose the contents of the message to C. O. Gerock when it was delivered to him.  The facts were fully recited and the contention arrayed on the second issue, and the question as to who had the burden of proof was fully explained as to all the issues.
On the third issue the court charged the jury as follows:
"3. If you answer the first and second issues `Yes,' then the plaintiff is entitled to a reasonable compensation for the mental and physical suffering which was the direct and proximate result of defendant's act." The defendant excepted.
The court further charged:
"4. You cannot allow anything for mere disappointment or regret; mental anguish means more than this; it means a high degree of mental suffering, and if there was not such suffering, you will allow nothing for mental anguish."  The defendant excepted.
The other exceptions were substantially like those already taken by the defendant. Verdict for plaintiff and judgment thereon. The defendant appealed.
After stating the case:  This case was before us at a former term (142 N.C. 22). We will not review any question which was then decided, as a party who loses in this Court cannot have the case reheard by a second appeal.  Holland v. R. R., 143 N.C. (7) 435. The Court held in that appeal, upon a motion to nonsuit, that there was evidence sufficient to be submitted to the jury upon the question of negligence.
It is now said by counsel that it did not appear in the former appeal that a train left Friday afternoon at 4:22 for Ahoskie via New Bern and Goldsboro. But this is a mistake; it does so appear in the original case on appeal, though not so stated in the opinion.
But we think the judgment should be affirmed on other grounds. There was no special instruction requested as to the duty of C. O. Gerock to deliver the message Friday morning in time for his brother, M. O Gerock, to leave Maysville on the afternoon train, as will appear hereafter. We cannot sustain the motion to nonsuit, nor declare that there was any error in the refusal of the first prayer of the defendant for an instruction to the jury, to the effect that the plaintiff is not entitled to recover, and they should answer the first issue, as to negligence, "No," for the simple reason that we have before decided that there was evidence of negligence. Besides, there having been evidence of a negligent delay in not delivering the message until Friday morning, which was not *Page 6 
seriously controverted, the feme plaintiff was entitled to recover at least nominal damages.
The judge gave the first part of the second prayer, and charged the jury that they could not allow anything for mere disappointment or regret, and explained to the jury what constituted mental anguish for which damages could be awarded.  As to the second part of the second prayer, we are unable to see how the receipt of the telegram by I. A. Copeland from M. O. Gerock, merely inquiring about the condition of his wife, can affect her right to recover damages for her mental anguish, if proximately caused by the defendant's negligence.  Copeland was not her agent to receive such a message for her, and he did not receive it in any such capacity, and she cannot be prejudiced by any failure on his part to communicate its contents to her.  It was a mere inquiry, (8)   addressed to Copeland, and if she had been informed of its nature it would not have tended to allay her anxiety, but might have increased it.
The judge virtually gave the third instruction requested by the defendant when lie told the jury that a delivery to C. O. Gerock was, in law, a delivery to the husband of the feme plaintiff, M. O. Gerock. Besides, it is stated in the case that the judge gave the proper legal definition of negligence and explained clearly to the jury the duty of the defendant to deliver the message, after its receipt at Maysville. to the person to whom it was addressed, within a reasonable time, and no exception was taken to this part of the charge. It is also stated that the judge charged the jury upon each issue separately. On the first issue he explained the general law of negligence and the duty which the defendant owed the plaintiff, and he arrayed all of the facts and circumstances applicable thereto.  No exception was taken to this part of the charge. What the judge did say to the jury is not fully set out, and we must assume in this Court that he charged correctly as to all the issues, in the absence of any showing to the contrary, as we do not perceive that there was error in the instructions of the court below, so far as they are set forth.  The defendant did except to the first instruction of the court as to negligence, as indicated above in the statement of the case, but we can see no error therein, considering the former decision of this Court.  The instruction that a delivery to C. O. Gerock was a delivery to M. O Gerock, and that it was not the duty of the defendant to disclose the contents of the message to C. O. Gerock when it was delivered to him, was certainly not prejudicial to the defendant.
As the charge is not set out in full, we are not informed as to how the court specially instructed the jury with reference to the duty of C. O. Gerock as to the delivery of the telegram after he received it. The judge may have given very proper instructions upon this question, and we *Page 7 
must assume that lie did.  There was no special instruction   (9) regarding that feature of the case requested by the defendant. The plaintiff was, in a legal sense, injured by the negligence of the defendant's agent in delaying the delivery of the message, and was entitled to nominal damages, and the charge of the court upon the second issue was, in that view, correct, apart from the other considerations we have mentioned. Whether the plaintiff was entitled to substantial damages, if there was any negligence on the part of C. O. Gerock, is another and different question. We must again assume that the court instructed the jury correctly as to this matter, as the charge is not all set out.  The exceptions to the part of the charge relating to damages are not tenable. There was evidence of mental and physical suffering, and the instruction as to mental anguish was not erroneous.
As the defendant was guilty of negligence in postponing the delivery of the message until Friday morning, thereby preventing M. O. Gerock from leaving Thursday night, and as this was a breach of duty, entitling the plaintiff, at least, to nominal damages, the negligence of C. O. Gerock, if any, in not delivering the telegram to his brother in time for him to take the train that afternoon, related to the question of damages, and could be considered only under the third issue.  But we are of the opinion that the delay on the part of C. O. Gerock in delivering the message was excused by the prior negligence of the defendant in delaying its delivery from the time it was received until Friday morning, which either imposed the duty upon it to notify C. O. Gerock of the importance of the message, which could have been done without disclosing its contents, or, at least, left it as an open question for the jury to decide whether he acted as a man of ordinary prudence would have done under the same circumstances.  The defendant's operator knew the circumstances and especially did he know the fact that C. O. Gerock would not return to his home until late in the afternoon.  No instructions were asked upon this aspect of the case, and the defendant cannot, (10) therefore, complain of the result.  Simmons v. Davenport, 140 N.C. 407. The uncontroverted facts of this case entitled the plaintiff to a favorable finding upon the first and second issues.  The conduct of C. O. Gerock did not present a question of contributory negligence or of proximate cause, but of damages, as the plaintiff had already established a good cause of action by showing the prior negligence of the defendant.
This case is not like Lefler v. Tel. Co., 131 N.C. 355.  In that case there was no prior negligence of the company.
No error.
Cited:  Hocutt v. Tel. Co., post, 190; Floyd v. R. R., 167 N.C. 62 *Page 8